DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5, line 4, CHANGE “the identification” to “an identification” in order to correct minor error.
Claim 6, line 1, CHANGE “claim 1” to “claim 5”.  Claim 6 should be depended on claim 5 not claim 1.

Allowable Subject Matter
Claims 1-11 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a digital error correction module arranged to process the first output signal, the second output signal, and the third output signal for generating a digital signal representative of a time difference between receipt of a start signal and receipt of a stop signal by the TDC, wherein the ring oscillator is arranged to be operated between a first mode and a second mode on receipt of the preset signal, wherein the ring oscillator is electrically switched on for a period corresponding to the time difference in the first mode, and in the second mode, the ring oscillator is electrically switched off by presetting an inverter identified based on the addressing signal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 9 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “processing the first output signal, the second output signal, and the third output signal to generate a digital signal representative of a time difference between receipt of a start signal and receipt of a stop signal, wherein the method further includes operating the ring oscillator between a first mode and a second mode based on the preset signal, wherein the ring oscillator is electrically switched on for a period corresponding to the time difference in the first mode, and the ring oscillator is electrically switched off by presetting an inverter identified based on the addressing signal in the second mode”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 11 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “the ring oscillator is arranged to be operated between a first mode and a second mode based on the preset signal, and wherein the ring oscillator is electrically switched on for a period corresponding to the time difference in the first mode, and the ring oscillator is electrically switched off by presetting an inverter identified based on the addressing signal in the second mode; and a digital control module arranged to receive the start signal and the stop signal, wherein the digital control module includes: (vi) a pseudo-random code generator configured to randomly address one of the inverters of the ring oscillator selected to be preset; and (vii) a control signal generator configured to generate the sampling signal and the preset signal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
Cited references are related to instant application subject maters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.